REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
k-F.

Paix-Travail-Patrie Peace-Woi herland
MINISTÈRE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE AND WILDLIFE
SECRETARIAT GENERAL SECRETARIAT GENERAL
DIRECTION DES FORETS DEPARTMENT OF FORESTRY

Yaoundé, le

CAHIER DES CHARGES DE LA CONVENTION
DEFINITIVE D'EXPLOITATION

CONCESSION FORESTIERE : N°1025

UNITES FORESTIERES D’AMENAGEMENT : 10 001 ; 10 002 ; 10 003 ; 10 004

CONCESSIONNAIRE : COMPAGNIE FORESTIERE DU CAMEROUN CFC

SITUATION DE LA CONCESSION FORESTIERE:

Région : Est

Département : Boumba et Ngoko
Arrondissement : Yokadouma 193 105 ha
Commune : Yokadouma 193 105 ha
_

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime des
Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les modalités
d'application du Régime des Forêts et de l'arrêté N° 0222/A/MINEF du 25 mai 2001 fixant les
procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en oeuvre des plans
d'aménagement des forêts de production du domaine forestier permanent, Le présent cahier des
charges fixe les clauses d'exploitation de la concession forestière constituée des Unités Forestières
d'Aménagement 10 001 ; 10 002 ; 10 003 et 10 004 attribuée à la Compagnie Forestière du
Cameroun BP. 2064 Douala.

Le présent cahier des charges comporte des clauses générales et des clauses particulières.
Les clauses générales concernent les prescriptions techniques relatives à l'exploitation forestière et
les prescriptions d'aménagement que doit respecter le concessionnaire.

Les clauses particulières concernent les charges financières et indiquent les obligations du
concessionnaire en matière de transformation des bois, et celles liées au cahier des charges
spécial pour les UFA situées à proximité des aires protégées.

A - CLAUSES GÉNÉRALES

Article 1°”: La concession forestière concernée est située dans la province de l'Est, Département
de la Boumba et Ngoko, Arrondissement de Yokadouma. Sa description est celle contenue dans le
décret portant attribution de la Concession Forestière constituée des UFA 10 001 ; 10 002:
10 003 et 10 004 à la Compagnie Forestière du Cameroun. Elle est reprise en annexe1 du présent
cahier des charges.

Article 2.-: L'exploitation de cette concession forestière ne doit apporter aucune entrave à
l'exercice des droits d'usage des populations qui concernent entre autres : la récolte des produits
forestiers non ligneux, la chasse traditionnelle, la pêche, le ramassage du bois mort et la récolte
du sable avec l'accord préalable du concessionnaire

Article 3.-: Les diamètres minima d'exploitabilité à appliquer lors de l'exploitation de cette
concession, sous réserve de toutes modifications ultérieures du plan d'aménagement approuvé par
l'administration en charge des forêts, sont contenus dans le tableau ci-après :

Code [Nom commercial Nom scientifique [Nom local È Dme/adm
1102  [Acajou blanc Khaya anthotheca Mangona 80

1104 |Assamela / Afrormosia Pericopsis elata Assamela 100
[1105 JAzobé Lophira alata Okoga / Bongossi 60

1106 |Bété Mansonia altissima INkoul / Nkul 60

1107 |Bossé clair Guarea cedrata Ebegbbemva 80

1108 |Bossé foncé Guarea thompsonii Mbollon 80

1109  |Bubinga rose Guibourtia tessmannii Essingang 80

1110  |Bubinga rouge Guibourtia demeusei Oveng ossé 80

1111  |Dibétou Lovoa trichilioides Bibolo 80

1112  |Doussié blanc 4fzelia pachyloba Mbanga afum 80

1113 |Doussié rouge \Afelia bipindensis Mbanga 100

Code [Nom commercial Nom scientifique [Nom local Dme/adm

1115 |Framiré Terminal Lidia 60
1116  [lroko Milici 1 Abang 120
1117  [Izombé Testulea gabonensis Izombé 80
1118 [Kossipo Entandrophragma candollei Atom assié 100
1119  [Kotibé INesogordonia papaverifera Ovoé 50
1120 |Makoré / Douka Tieghemella africana Nom adjap élang 70
1121  [Moabi Baillonnella toxisperma Adjap 100
1122 |Mukulungu \Autranella congolensis Adjap élang 60
1123 [Odouma Gossweilerodendron joveri [Nom Sidong / Oduma 100
1124  [Okan Cylicodiscus gabonensis Adum 80
1125 [Okoumé LAucoumea klaineana Okoumé 80
26 |Bubinga E Guibourtia ehie Ovengkol 80
27 |Padouk rouge Pterocarpus soyauxii Mbel 60
28 |Padouk blanc Pierocarpus mildbruedii Mbel afum 60

29  |Sapelli Entandrophragma eylindricum Assié 110
Sipo Entandrophragma utile Asseng Assié 100

3 Tali Erythropleum ivorense Elon 70
Tali Yaoundé Erythropleum suaveolens Elon Yaoundé / Ganda 50
Tchitola / Dibamba Oxystigma oxyphyllum Tchitola dibamba 60

11135 |Tiama Entandrophragma angolense Ebéba 80
1137 |Tola ne Sidong 100
1201 |Aiélé/ Abel Canarium schweinfurthii Abel 60
1202 |Alep Desbordesia glaucescens Omang 50
1203  |Alumbi Julbernardia seretii Ekop blanc / Man ékop 50
1204  |Andoung brun Monopetalanthus microphyllus Ekop mayo / Ngang 60
120$  Andoung rose Monopetalanthus letestui Fkop B / Ekop mayo 60
1206 | Angueuk L Ongokea gore Angueuk 50
1207  |Aningré R \Aningeria robusta Abam fusil à poils 60
1208 |Anzem Copaifera religiosa Nom essingang 60
1210  |Awoura Paraberlinia bifoliolata Ekop béli 60
1211 |Ayous / Obeche Triplochyton scleroxylon Samba / Ayous 100
1212 |Bodioa Anopyxis klaineana Noudougou 80
11213 Bongo H (Olon) Fagara heitzii Olon 60
1214 |Dabéma Piptadeniastrum africanum Atui 70
1215 |Ebiara Yaoundé Berlinia grandiflora Abem yoko 50
1216 |Ekaba Tetraberlinia bifoliolata Ekop ribi 60
1217 |Etimoé Copaifera mildbraedii Nom paka / Nom Essigang 60
1218 |Eyong Eribroma oblongum Eyong 50
1220 |Fraké / Limba Terminalia superba Limba / Akom 70

Code [Nom commercial Nom scientifique [Nom local Dme/adm

1221 |Gombé Didelotia letouzeyi Ekop ngombé 60

4 1224 [Kibakoko à feuilles  Anthonotha fragrans Akung élé évélé 60
argentées

Kibakoko à feuilles  Anthonotha ferruginea Akung élé 60
roussâtres

Koto Pterygota macrocarpa Efok ayous grandes feuilles 60

Limbali Gilbertiodendron dewevrei Ekobem feuilles rouges 60

Longhi Gambeya africana Abam nyabessan 80

Lotofa / Nkanang Sterculia rhinopetala INkanang 50

Mambodé Detarium macrocarpum Amouk 50

Eyek Pachyelasma tessmannii Eyek 50

Movingui Distemonanthus benthamianus Eyen 60

INaga Brachystegia cynometrioides Ekop naga 60

Naga parallèle Brachystegia mildbreadii Ekop évène 60

Niangon Heritiera utilis Niangon 50

Niové Siaudtia kamerunensis M'bonda: 50

Oboto Mammea africana Abotzok 60

Oboto Mammea africana Abotzok 60

|Osanga Pteleopsis hylodendron Sikong 50

(Zingana Microberlinia bisulcata Amuk / Zingana / Alen élé 80

Abalé Petersianthus macrocarpus Abing 50

Abam à poils rouges Gambeya beguei Abam à poils rouges 50

Abam vrai Gambeya lacourtiana Abam vrai 50

Ako A \Antiaris africana Aloa tol 60

Akodiakédé Pterygota beguaertii Efok ayous petites feuilles 60

1312  [Andok rvingia gabonensis Boubwé / Mbouboui 50

1313 |Andok ngoé Irvingia grandifolia Andok ngoé 50

1314 |Angelin Andira inermis Nom ékang / Kanyiki 50

1315 |Aningré A \Aningeria altissima Abam fusil sans poils 60

1316  |Assila omang Maranthes inermis Asila omang 50

11317 Bahia Mitragyna ciliata Elolom à poils 60

1318 |Bilinga INauclea diderrichii Akondok 80

1319 ne / Garia Cordia platythyrsa Ebé / Enée 60

1320  |Crabwood d'Afrique Carapa procera Engang 50

1321 |Crabwood de montagne |Carapa grandiflora Engang de montagne 50

1322 [DianaT Celtis tessmannii Odou vrai 50

1323 |Diana parallèle Celtis adolfi friderici Nom odou 50

1324  |Difou Morus mesozygia Ossel Abang 60

1325 |Divida Scorodophloeus zenkeri Olom 50

1326  |Ebiara Edéa Berlinia bracteosa Abem Edéa 50

, 1328 |Ekoussek Gilbertiodendron Ekop ekusek 50

Code [Nom commercial INom scientifique [Nom local Dme/adm
brachystegioides

1330  |Ekop GH Talbotiella batesii Ekop GH 50
1331 |Ekopléké Brachystegia zenkeri Ekop léké 60
1332 |Ekoptani Cryptosepalum staudtii ÆEkop tani 50
1333 |Ekouné Coelocaryon preussi Nom éteng 50
1334 |Emien \4lstonia boonei Ekouk 70
1335 |Esson Stemonocoleus micranthus Ekop A / Goundou / Esson 50
1336 |Nsot zoa Kigelia acutifolia Nsot zoa 50
1342 [Faro Daniellia ogea IN’sou 60
1344  |Fromager / Ceiba Ceiba pentandra Doum 50
1345 [lantandza Albizia ferruginea Evouvous 50
1346  |Homba Pycnanthus angolensis Eteng 60
348 Kapokier/Bombax Bombax buonopozense 60
Landa Erythroxylum mannii Landa 50
Lati \Amphimas ferrugineus Edjil 50
Lati parallèle \Amphimas pterocarpoides Nom edjil 50
Miama Calpocalyx heitzii Ekang 60
1357 [Ohia Celtis mitdbraedii Odou élias 50
1358 |DianaZ Celtis zenkeiri Odou parallèle 70
1359 |Ouochi  Albizia zygia [Angoyemé /Ndoya 50
1361  [Ovoga Paga oleasa Angalé 50
1363  |Ozigo Dacryodes huettneri Assa 50
1405 | Abam fruit jaune Gambeya gigantea Abam fruit jaune 50
1408 |Abam Evele Gambeya perpulchra Abam 50
1411 |Abura Mitragyna stipulosa Elolom 60
1414  Ako W LAntiaris welwitchii Aloa 50
1415  |Akela à fleurs rouges Pausinystalia talbotii Akela à fleurs rouges 50
1419  Amvout Trichoscypha acuminata Abut / Ekong 50
1422  |Andok Mouloundou Urvingia wombolu JAndok Mouloundou 50
1423  |Andok osoé rvingia excelsa Andok os0é 50
424 |Asila koufani / Kioro Maranthes chrysophylla Asila koufani 50
1433 |Coula  |Coulacdulis Ewomé 50
434 |Dambala Discoglypremna caloneura Dambala 50
1439 |Efok afum / Poré poré Sterculia tragacantha Efok akum 50
1440 |Efok ayous nkol Sterculia mildbraedii Efok ayous nkol 50
1441 |Ekong/Amvout Trichoscypha arborea Amvout 50
1444 AR RATS grandes Diélatiaafteana ÉKOP ngombé grandes 60
1449 |Essesang Ricinodendron heudelotii Essesang 50
1452  |Evoula/Evino Vitex grandifolia Evoula 50

Code [Nom commercial Nom scientifique [Nom local Dme/adm

1458 |[Kumbi Lannea wel Ekoa 50

1468  |Moambé jaune Enantia chlorantha Mfo 50

1471 [Mutondo Funtumia elastica [Ndamba 50

1477  |Onzabili M Antrocaryon micrasler Angongui

1488 |[Omang bikodok Maranthes gabonensis Omang bikodok 50
Onzabili K \Antrocaryon klaineanum Angongui 50
Kondroti Rodognaphalon brevicuspe Ovounga 50
Ozouga Sacoglottis gabonensis Bidou 60
Akak Duboscia macrocarpa Akak 50
Akpa Tetrapleura tetraptera Akpa 50
Assa mingoung / Igaganga [Dacryodes igaganga Assa mingoung 50
Atom Dacryodes macrophylla Atom 50
Efok ahié Cola lateritia Efok ahié 50
Essak / Alow kouaka \Albizia glaberrima Essak / Sélé 50
Kanda grandes feuilles Beilschmiedia anacardioides Kanda grandes feuilles 50
Moka Ochthocosmus calothyrsus Moka 50
Abem os0é Berlinia auriculata JAbem os0é 50
Pao rosa Swartzia fistuloides Nom nsas 50
Mbélé Kantou guereensis Mbélé 50
Evoula nkol Vitex thyrsiflora Evoula nkol 50
Kekelé Holoptelea grandis Avep élé 60
Doussié Sanaga |A4fzelia Africana Mbanga Sanaga 80

Ces diamètres sont pris à 1,30 m du sol ou immédiatemen

Article 4 : Les essences ci-après sont interdites de l'exploitation. Il s'agit de :

au-dessus des contreforts.

Code Nom commercial Nom scientifique - |Nom loca

1236 IN ganga _ Cynometra hankeï Ekop nganga / Okomle |
1209 |Avodiré Turreaenthus africanus Assama

1138 |Wengé Millettia barteri Kakoa avié

1136  |l'iama Congo Entandrophragma congoense Ebéba Congo

1103 |Acajou de bassam Khaya ivorensis Ngollon

1101  |Acajou à grandes folioles |Khaya grandifoliola Ho mangona / Dain

Article 5.-: Toute autre essence non citée dans le premier tableau et non spécifiée « interdite à
l'exploitation dans cette concession », peut être exploitée au diamètre minimum d'exploitabilité
administratif.

Article 6 .- : Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est attribuée, le

concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes en vigueur, et sous
le contrôle technique de l'Administration chargée des Forêts, les travaux ci-après:

/ 6
- l'ouverture et la matérialisation des limites de la concession conformément aux
dispositions de l'arrêté 0222/A/MINEF du 25 mai 2001, susvisée;

___ l'ouverture et la matérialisation des limites des assiettes annuelles de coupe, en prélude
à leur exploitation ;

- l'inventaire d'exploitation sur les superficies annuelles à ouvrir en dénombrant les tiges
par classes de diamètre d'amplitude 10 cm;

- la remise du plan annuel d'opération, en vue de l'obtention du permis annuel
d'opération ;

le maintien en état de fonctionnement d'une unité de transformation des bois extraits de
a concession ou s’il n'est pas propriétaire d’une unité de transformation, la présentation
d'un contrat notarié de partenariat avec un industriel disposant d'une capacité de
ransformation excédentaire, en vue de la transformation des bois issus de la
concession ;

- la production du plan de gestion quinquennal.

Article 7.- : Le concessionnaire est tenu de respecter les prescriptions du plan d'aménagement
approuvé, sous réserve de toute modification ultérieure dudit plan approuvée par l'administration
en charge des forêts. Il s’agit notamment :

- des diamètres d'exploitabilité aménagement ;
- le non abattage des essences interdites à l'exploitation ;
- du parcellaire d'aménagement.

Article 8.-: (1) Le concessionnaire prépare et soumet à l'Administration chargée des forêts pour
approbation, toutes modifications et révisions du plan d'aménagement et du plan de gestion
quinquennal.

(2) Les prescriptions du plan d'aménagement, du plan de gestion quinquennal en
vigueur et des plans annuels d'opération sont considérés, à compter de leur approbation par
l'Administration chargée des Forêts, comme faisant partie des obligations du présent cahier des
charges.

Article 9.- : Le concessionnaire s'engage à

- remettre, à la fin de chaque semaine, les feuillets du carnet de chantier au Délégué
Départemental de l'administration en charge des forêts (article 125 (2) du Décret
95/531/PM du 23 août 1995) ;

- soumettre semestriellement, au plus tard un (1) mois après la fin de la période
concernée, à l'administration chargée des forêts un rapport sur l'état d'avancement des
activités d'exploitation ( Art. 73 (1) du Décret 95/531/PM du 23 août 1995);

- adresser au Ministre chargé des forêts, dans un délai d'un (1) mois après la fin de
l'exercice budgétaire, un rapport annuel suivant le canevas établi par l'administration
chargée des forêts (article 120 du Décret 95/531/PM du 23 août 1995) ;

-__ payer l'ensemble des charges fiscales conformément à la législation en vigueur.

Article 10.- : Le concessionnaire s'engage à

- adopter un règlement intérieur pour interdire la chasse des espèces complètement
protégées ; interdire le transport de la viande de chasse par les véhicules de services ;
n'autoriser que les armes à feu légalement enregistrées, interdire aux employés et à
leurs familles de vendre/acheter de la viande de chasse ; obliger tous les employés à

Ÿ 7
coopérer avec les agents de l'administration chargés du contrôle.

-_ Construire des postes de barrière de contrôle aux points de passage obligé sur les
routes en activité dans la concession, et la fermeture des routes après exploitation ;

Article 11.-: Le concessionnaire doit inscrire à la peinture et au marteau à chiffres:

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier ainsi
que la date d'abattage;

(2) Sur chaque bille, le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en commençant par
la bille de pied, ainsi que le numéro de la concession, la date d'abattage et sa marque personnelle.

(3) Tout nouveau tronçonnage de bille implique la reproduction du même numéro de
position suivi de la mention "A" ou "B" suivant le cas.

Article 12.-: Toutes les étapes d'exploitation forestière et d'aménagement doivent être réalisées en
respectant les Normes d'intervention en milieu forestier.

Article 13.-: L'usage du feu est interdit pour l'abattage des arbres.

Article 14.-: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible
d'arbres voisins.

Article 15.-: Dans le cas où les voies d'évacuation de toute autre nature ouvertes par le titulaire du
titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les croisements en
parfait état de viabilité et de visibilité notamment par la signalisation du croisement, la construction
des dos d'âne, le dégagement de la végétation autour du croisement)

Article 16.-: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est rendue
nécessaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages d'art. S'il s'agit
d'arbres marchands, ils sont portés au carnet de chantier après numérotage, mais ne donnent pas
lieu au paiement du prix de vente et de toutes taxes afférentes lorsqu'ils sont utilisés pour la
construction de ponts ou d'ouvrages relatifs aux routes forestières.

Article 17.-: | e concessionnaire est autorisé à couper tous bois légers nécessaires à l'équipement

en flotteurs de radeaux de bois lourds. Si ces équipements accessoires constituent des bois
marchands, ils sont soumis au paiement du prix de vente et des taxes afférentes.

Article 18.-: Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles de la
concession et de chaque bloc quinquennal et assiette de coupe annuelle. Les limites entre les
UFE et les limites entre les assiettes annuelles de coupe sont matérialisées par un layon de deux
mètres de large où toute végétation herbacée, arbustive et liane est coupée au ras du sol et où
tous les arbres non protégés de moins de quinze (15) cm de diamètre sont abattus. En outre,
l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon. Les limites extérieures
de l'UFA larges de 5 m doivent être ouvertes dan les mêmes conditions.

Article 19.- : En matière de protection de l’environnement, le concessionnaire s'engage à mettre
en oeuvre au minimum les mesures suivantes, qui sont définies dans les normes d'intervention en
milieu forestier :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes et
pistes seront réduites au maximum afin d'éviter des trouées importantes dans la forêt.

(2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles des
cours d'eau, afin de ne pas perturber l'alimentation en eau des populations, et d'éviter les
inondations permanentes qui sont préjudiciables à la survie des espèces d'arbres non adaptées au
milieu hydromorphe.

(3) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés par
les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance de l'entreprise, dans le cadre des lois et
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

(5) Réduction de l’impact sur la faune sauvage : le concessionnaire s'engage à mettre à
la disposition de son personnel, au prix coûtant, des sources de protéines autres que la viande de
chasse. Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de
l'exploitation forestière. Il s'agit notamment de la chasse elle-même, du commerce de la viande, du
transport par des véhicules de la société, et du commerce d'armes ou de munitions. Le
concessionnaire informera le personnel et appliquera un régime disciplinaire strict à l'égard de
tout agent contrevenant.

Article 20.- : Toute infraction constatée dans l'exploitation de la concession forestière susvisée
sera réprimée conformément aux dispositions réglementaires en vigueur.

Article 21.-: Le concessionnaire déclare avoir pris connaissance de toutes les clauses et conditions
du présent cahier des charges déclare en accepter sans réserve toutes les dispositions.

B - CLAUSES PARTICULIÈRES
Article 22: Charges financières
Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le paiement

de ces charges se fait conformément à la réglementation en vigueur. Les charges financières
comprennent :

CHARGE FINANCIÈRE ou TAXE TAUX
La redevance forestière annuelle Taux plancher fixé par la Loi de Finances (1 000
assise sur la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
500 FCFA/ha/an = 1 500 FCFA/ha/an
La taxe d'abattage Fixé par la Loi de Finances
La taxe à l'exportation Fixé par la Loi de Finances
Article 23: Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier des

charges qui prend effet à compter de sa date de signature./-

LE TITULAIRE DE LA LE MINISTRE DES FORETS
CONCESSION FORESTIERE ET DE LA FAUNE

LU ET APPROUVÉ

